DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.
Response to Amendment
In the amendment dated 6/17/22, the following has occurred: Claim 5 has been amended.
Claims 1-10 are pending.  Claims 1-5 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 6/17/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over foreign reference, KR 1020100070838.
As to Claim 1:
	KR’838 discloses a battery pack (100), comprising: 
a battery cell (110) from which an electrode tab (112) extends; and 
a protection circuit module (120) which is electrically connected to the battery cell (110), and which has a circuit board and a tab plate (130a) formed on one surface of the circuit board (module, PCM, 120) and electrically connected to the electrode tab (112), 
wherein the tab plate (130a) has a through hole (134a – the through hole 134a exposes the bare the bare cell 110 and the electrode tab 112, which increases the bonding strength during welding via laser welding (Page 4).  Thus, whether the through-hole welding or heating, the same structure would be able to serve both functions without changing its structure) for heating the electrode tab, the through hole (134a) exposing the electrode tab (112).  
As to Claim 2:
	KR’838 discloses the protection circuit module (120) further comprises a welding hole (121a, welding maybe performed to include… the through hole around the through hole… a welding rod… may enter the space between the circuit board 121 and the cap plate 115 of the bare cell 110 through the through hole 121a provided in the circuit board… (page 2, 4) penetrating the circuit board (module, PCM, 120) and formed on the tab plate (122).  
As to Claim 3:
	Kr’838 discloses the tab plate (122) and the electrode tab (112) are electrically connected to each other by laser welding (positive electrode tab of the electrode assembly is electrically connected to the cap plate 115  so that the cap plate 115 serves as the positive electrode terminal… coupling member may be an electrode tab electrically connecting to the circuit board and the bare cell… (page 2, 4)), and welding beads (protrusions 135a… 235a… welded area…) are formed on surfaces of the tab plate (130a) and the electrode tab (112).  
[AltContent: textbox (B4)][AltContent: textbox (B3)][AltContent: textbox (B2)][AltContent: textbox (B1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    386
    394
    media_image1.png
    Greyscale

As to Claim 4:
	KR’838 discloses the welding beads (B1-B4) comprise: a first welding bead (B1) formed at one side of the through hole (322b); a second welding (B2) bead formed to be spaced apart from the first welding bead in a first direction; a third welding (B4) bead formed to be spaced apart from the first welding bead in a second direction perpendicular to the first direction; and a fourth welding bead (B4) formed to be spaced apart from the third welding bead in the first direction, wherein the first to fourth welding beads have the same size (see Fig. 4 above).  

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over foreign reference, KR 1020100070838, as applied to Claim 1, and further in view of Kikuchi et al., US 20030121142 and/or https://en.wikipedia.org/wiki/Filler_metal (hereinafter, wiki).
As to Claim 5:
	Kikuchi discloses a battery pack (100), comprising: 
a battery cell (110) from which an electrode tab (112) extends; and 
a protection circuit module (120) which is electrically connected to the battery cell (110), and which has a circuit board and a tab plate (130a) formed on one surface of the circuit board (module, PCM, 120) and electrically connected to the electrode tab (112), 
wherein weld bead (B1-B4) for heating the tab plate is located on the tab plate, the dummy bead being a fused portion of the tab plate (130a), and 

    PNG
    media_image1.png
    386
    394
    media_image1.png
    Greyscale

the two weld beads joining the tab plate to the electrode tab are adjacent to the center of the tab plate 130a.
Regarding the dummy bead and its placement in the center, wiki discloses that filler metal for welding is used to heat the metal and is also used to impart mechanical and chemical properties on the surface of the welded material.  In this case, the tab plate 130a is being heated by the use of a through-hole 134a, and the use of the through-hole then in this case is for the purpose of welding. Thus, an alternate method instead of using the through-hole to pre-heat the tab plate 130a is to use the filler metal to create a dummy bead for the purpose of pre-heating the jointed surface.  This is similarly to how Kikuchi in Figure 9 and 14 showing welding at 402a and 402b surrounding the center in Figure 9 and welding at the center in Figure 14.  While KR’838 or Kikuchi doesn’t show a bump/protrusion/dummy bead, it would have been obvious to a person skilled in the art before the effective filing date of the application that the filler metal as disclosed by wiki can be used to pre-heat the material and give a filler/dummy bump/protrusion/bead.  Furthermore, it also would have been obvious that the bump/protrusion/dummy bead is to show the placement of where the pre-heating area is but the size of the bump/protrusion/bead depends on how much filler material is used.
	Furthermore, it is noted that the manner of welding using dummy bead can be construed as a method of forming the battery pack.  In this case, the structure of welding and using of the dummy bead as to preheat the welding spot would only result in the temperature of the electrode at the dummy bead spot to be elevated but wouldn't result in permanent structure in the final product.  In other words, while the temperature would be elevated during the welding process, the temperature after welding would be at room-temperature, and the resulted structure is the weld spot at the weld bead not at the dummy bead.  Thus, the dummy bead in the claim product would not result in a welding such as the use of an actual weld bead would.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on combination of references in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723